28 A.3d 867 (2011)
Charles MOYER, individually, and as Personal Representative of the Estates of Ronald Moyer and Judy Moyer, Deceased, Donna Moyer, individually, and as Personal Representative of the Estates of Ronald Moyer and Judy Moyer, Deceased, and Leisurecraft, Inc., Appellants
v.
TELEDYNE CONTINENTAL MOTORS, INC., Teledyne, Inc., Superior Air Parts, Inc., Piedmont Hawthorne Aviation, Inc. a/k/a and/or f/k/a Piedmont Aviation Services, Inc., Piedmont/Hawthorne Aviation, Inc. and/or Piedmont Hawthorne Aviation, LLC and Divco, Inc., Appellees.
No. 6 EAP 2011.
Supreme Court of Pennsylvania.
Argued September 13, 2011.
Decided September 27, 2011.
*868 Robert C. Daniels, Robert C. Daniels, Ltd., Cynthia Marie Devers, Philadelphia, Bradley J. Stoll, Fort Washington, Arthur A. Wolk, Philadelphia, Wolk Law Fum, for Charles Moyer, et al.
Reetu Dandora, Reed Smith, L.L.P., for SPS Technologies, Inc.
Thomas Martin, William Jude Ricci, Lavin O'Neil Ricci Cedrone & DiSipio, Philadelphia, Douglas E. Winter, for Teledyne Continental Motors, Inc. and Teledyne, Inc.
Anthony S. McCaskey, LeClair Ryan, P.C., for Piedmont Hawthorne Aviation, Inc. a/k/a and/or Wa/ Piedmont Aviation, et al.
James E. Robinson, Cozen O'Connor, Philadelphia, for Divco, Inc.
James Denny Shupe, Schnader Harrison Segal & Lewis, LLP, for Superior Air Parts, Inc.
BEFORE: CASTILLE, C.J., SAYLOR, EAKIN, BAER, TODD, McCAFFERY, JJ.

ORDER
PER CURIAM.
AND NOW, this 27th day of September, 2011, the Court being evenly divided, the Order of the Superior Court is AFFIRMED.
Justice ORIE MELVIN did not participate in the consideration or decision of this case.